Dismissed and Opinion Filed November 19, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00208-CV

 DAVID CARMONA AND ALL OTHER OCCUPANTS OF 1113 GRIFFITH AVENUE,
                 TERRELL, TEXAS 75160, Appellants
                              V.
                 WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                            Trial Court Cause No. 14C-0170-2

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated September 2, 2015, we

notified appellants the time for filing their brief had expired. We directed appellants to file both

their brief and an extension motion within ten days. We cautioned appellants that failure to file

their brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellants have not filed their brief, an extension motion, or otherwise

corresponded with the Court regarding the status of their brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).


                                                    /CarolynWright/
150208F.P05                                         CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID CARMONA AND ALL OTHER                       On Appeal from the County Court at Law
OCCUPANTS OF 1113 GRIFFITH                        No. 2, Kaufman County, Texas
AVENUE, TERRELL, TEXAS 75160,                     Trial Court Cause No. 14C-0170-2.
Appellants                                        Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
No. 05-15-00208-CV       V.                       participating.

WELLS FARGO BANK, N.A., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee WELLS FARGO BANK, N.A. recover its costs of this
appeal from appellants DAVID CARMONA AND ALL OTHER OCCUPANTS OF 1113
GRIFFITH AVENUE, TERRELL, TEXAS 75160.


Judgment entered November 19, 2015.




                                            –2–